Citation Nr: 0514056	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  00-13 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) following a March 2000 decision of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for a 
back condition.  The veteran perfected a timely appeal of 
this issue to the Board.

When this case was before the Board in November 2003, the 
Board remanded the issue of service connection for a back 
condition for further development and adjudication.  This 
having been completed, the matter is now again before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Before the Board is the appellant's claim of entitlement to 
service connection for a back disability.  For the reasons 
set forth below, this claim must be remanded for further 
development and adjudication.

In this case, VA records indicate that the veteran applied 
for benefits with the Social Security Administration (SSA) in 
January 2000.  His application and telephone interview were 
completed at that time and submitted to a SSA representative, 
with the assistance of a VA employee.  He was told to expect 
to hear from the SSA in four to six weeks.  No SSA records 
have been associated with the veteran's file.  

When this claim was previously before the Board, two letters 
were sent to the Social Security Administration in order to 
obtain all relevant records.  In February and May 2003, these 
records were requested.  However, a response was not 
received.  Here the Board notes that, when attempting to 
obtain records in the custody of a Federal department or 
agency, including the Social Security Administration, VA must 
"make as many requests as are necessary to obtain relevant 
records."  38 C.F.R. § 3.159(c)(2).  In addition, "VA will 
end its efforts to obtain records from a Federal department 
or agency only if VA concludes that the records sought do not 
exist or that further efforts to obtain those records would 
be futile."  Id.  While the Board acknowledges that the 
Social Security records were twice requested, the Board 
cannot say from the current record that such records do not 
exist or that further efforts to obtain them would be futile.

In this regard, the Board is aware that as late as 2001, the 
veteran was in receipt of nonservice-connected pension 
benefits at the maximum rate, based on no countable income, 
including Social Security benefits.

In light of the foregoing, the Board reluctantly finds that 
this matter must again be remanded for compliance with the 
Board's instructions.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Upon remand the RO should contact the Social 
Security Administration and either obtain all relevant 
records, or document for the file that such records do not 
exist or that further efforts to obtain them would be futile.

In addition, in view of the additional delay in adjudication 
caused by this remand, the RO should update the veteran's 
claims file with any outstanding medical records that may be 
relevant to the veteran's claim.  In this regard, the Board 
notes that the veteran has received treatment at the West Los 
Angeles, California, VA Medical Center as recently as June 
2001.  The last request and receipt of records from that 
facility was in May 2004.   In this regard, the Board notes 
that VA must obtain any outstanding VA and private medical 
records pertaining to the veteran's claim that have not been 
associated with the claims file.  See 38 U.S.C.A. § 5103A(b-
c) (West 2002); 38 C.F.R. § 3.159(c) (2003). 

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not previously 
identified, that have treated him since 
service for back problems.  The aid of 
the veteran in securing any such records 
should they exist, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing. 

2.  Records should be obtained from the 
West Los Angeles, California, VA Medical 
Center, compiled since May 2004.  

3.  The RO should again request, directly 
from the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the veteran should be informed in 
writing. 

4.  After completion of the foregoing, 
the RO should again review this claim.  
The RO must provide adequate reasons and 
bases for its determination, addressing 
all issues and concerns that were noted 
in this REMAND.  If the determination 
remains adverse to the veteran, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




